Citation Nr: 0018257	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  00-09 953	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a rating decision of November 29, 
1999, which granted service connection for the cause of the 
veteran's death, and dependency and indemnity compensation 
(DIC) benefits based on the grant of service connection for 
the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952.  He died on November [redacted], 1994.

This matter relating to attorney fees is before the Board 
following proceedings at the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) relating to claims by the appellant for VA benefits.  
The appellant is the veteran's widow.

The claimant in the present case is an attorney (C. B. B.) 
who was retained by the appellant in January 1999. 

The RO notified both the appellant and her attorney by letter 
dated March 21, 2000, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
argument was received by the appellant or the claimant. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1994; the appellant 
filed a claim for service connection for the cause of the 
veteran's death within one year of his death.

2.  An initial Board decision on October 27, 1997, denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

3.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

4.  The attorney C. B. B. was retained by January 11, 1999; a 
predecessor attorney was retained regarding the appellant's 
claim on May 6, 1998.  

5.  A fee agreement signed by the parties in January 1999 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due 
benefits, but no more, awarded to the appellant. 

6.  In September 1999, the Board granted the appellant 
service connection for the cause of the veteran's death, 
which resulted in the grant of DIC benefits, and on November 
29, 1999, the RO implemented the Board's decision.

7  The attorney rendered legal services involving the 
appellant's VA claim for service connection for the cause of 
the veteran's death.  



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the appellant as to VA representation have been 
met with respect to the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the appellant is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's grant of service connection for the cause of the 
veteran's death and DIC benefits.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(f), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  (This condition will be 
considered to have been met with respect 
to all successive attorneys-at-law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's November 29, 1999, rating 
decision.

On October 27, 1997, the Board denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The notice of disagreement which preceded the Board decision 
was received by the RO after November 18, 1988.  An attorney 
was retained in May 1998, or within one year after the 
October 1997 Board decision.  Thereafter, a successive 
attorney (C. B. B.), was retained in January 1999.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the appellant and C. B. B. in 
January 1999 provides for direct VA payment to the claimant 
of a contingency fee consisting of 20 percent of past-due 
benefits awarded to the veteran, but no more.  While the 
contract specifies that the client authorizes the attorney C. 
B. B. to pursue an award under the Equal Access to Justice 
Act (EAJA), the contract also provides that the attorney 
would only be entitled to either the contingency fee or the 
EAJA fee, whichever would be higher.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

After the October 1997 Board denial, the attorney retained in 
May 1998 appealed the veteran's claim to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court").  In December 1998, while the case 
was pending at the Court, the veteran's attorney and VA's 
Office of General Counsel filed a joint motion (Motion) 
requesting that the Court vacate the Board's October 1997 
decision.  The Court granted the Motion in December 1998 and 
remanded the case to the Board.  The Board remanded the 
claim, and on November 29, 1999, the RO granted the appellant 
service connection for the cause of the veteran's death and 
DIC benefits.

Attorney fees are payable from past-due benefits stemming 
from the grant of service connection for the cause of the 
veteran's death and DIC benefits.  The evidence shows that 
the successive attorney (C. B. B.) performed work on the 
appellant's claim for service connection for the cause of the 
veteran's death after the October 1997 Board denial.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties by 
letter dated March 21, 2000.  As described below, the amount 
payable as attorney fees following the November 29, 1999, RO 
decision will have to be revised.  

The period of past-due benefits stems from the grant of 
service connection for the cause of the veteran's death and 
DIC benefits.  Since the veteran died on November [redacted], 1994, 
and the appellant filed her claim within one year of the 
veteran's death, the effective date for the award of DIC 
benefits is November 1, 1994.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(c) (1999).  Accordingly, 
compensation based on this rating is payable to the appellant 
from December 1, 1994, since that is the first day of the 
following month.  38 U.S.C.A. § 5111 (West 1991).  In its 
calculation of past-due benefits, the RO correctly chose 
December 1, 1994, as the initial date in determining the 
period of past-due benefits for attorney fee purposes.

Calculation by the RO of the amount of past-due benefits 
created by the November 1999 RO rating decision must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  As 
the date of the RO decision was November 29, 1999, the 
termination date of the period of past-due benefits for 
attorney fee purposes will also be November 29, 1999.  As the 
RO chose February 29, 2000, as the termination date of the 
period of past-due benefits for attorney fee purposes, the RO 
should recalculate the figures accordingly to reflect the 
fact that the correct termination date is November 29, 1999.

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of service 
connection for the cause of the veteran's death and DIC 
benefits for the period between December 1, 1994, and 
November 29, 1999.




ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the appellant 
for service connection for the cause of the veteran's death 
and DIC benefits for the period from December 1, 1994, 
through November 29, 1999.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


